Case 7:20-cv-00403 Document 1-1 Filed on 12/10/20 in TXSD Page 1 of 17




  SCHEDULE
     A
 Case 7:20-cv-00403 Document 1-1 Filed on 12/10/20 in TXSD Page 2 of 17




                                      SCHEDULE A

                            AUTHORITY FOR THE TAKING


       The property is taken under and in accordance with 40 U.S.C. §§ 3113 and 3114,

which authorize the condemnation of land and the filing of a Declaration of Taking; the

Act of Congress approved September 30, 1996, as Public Law 104-208, Division C,

Section 102, 110 Stat. 3009-546, 3009-554-55, as amended and codified at 8 U.S.C. §

1103(b) & note; and the Act of Congress approved February 15, 2019, as Public Law 116-

6, div. A, tit. II, Section 230, 133 Stat. 13, which appropriated the funds that shall be used

for the taking.
Case 7:20-cv-00403 Document 1-1 Filed on 12/10/20 in TXSD Page 3 of 17




  SCHEDULE
      B
 Case 7:20-cv-00403 Document 1-1 Filed on 12/10/20 in TXSD Page 4 of 17




                                     SCHEDULE B

                                   PUBLIC PURPOSE



       The public purpose for which said property is taken is to construct, install, operate,

and maintain roads, fencing, vehicle barriers, security lighting, cameras, sensors, and

related structures designed to help secure the United States/Mexico border within the State

of Texas.
Case 7:20-cv-00403 Document 1-1 Filed on 12/10/20 in TXSD Page 5 of 17




  SCHEDULE
     C
 Case 7:20-cv-00403 Document 1-1 Filed on 12/10/20 in TXSD Page 6 of 17




                                      SCHEDULE C

                                 LEGAL DESCRIPTION

                                    Starr County, Texas

Tract: RGV-RGC-1040
Owner: Argus Resources, Inc.,et al.
Acres: 0.604

BEING a 0.604 acre tract (26,294 square feet) parcel of land, more or less, being out of a
called 49.73 acre tract, recorded in Document No. 1941-17206, Official Records of Starr
County (O.R.S.C.), Texas, conveyed to the known and unknown heirs of Higinio
Rodriguez, said tract being Share 7B, out of Porcion No. 59, formerly of ancient
jurisdiction of Mier, now Starr County, Texas, as set out in the Final Decree of Partition of
Porcion 59, in Cause No. 1674, styled First State Bank and Trust Company, et al vs. Tomas
Hinojosa et al, dated November 10, 1933, as per certified copy of said decree recorded in
Volume 75, pages 212 et eq, of the Deed Records of Starr County, Texas, said 0.604 acre
tract (26,294 square feet) parcel of land being more particularly described as follows;

BEGINNING at the southeast corner of said known and unknown heirs of Higinio
Rodriguez tract and the northeast corner of a called 12.5 acre tract, recorded in Volume
909, Page 534, Deed Records of Starr County (D.R.S.C.), Texas, conveyed to Felix Luera
Ranch, LTD., a called 16.67 acre tract, recorded in Volume 1398, Page 411, Deed Records
of Starr County (D.R.S.C.), Texas, conveyed to the known heirs and unknown heirs of
Higinio Rodriguez and a called 16.67 acre tract, recorded in Volume 1476, Page 836, Deed
Records of Starr County (D.R.S.C.), Texas, conveyed to Argus Resources, Inc., et al, said
point being designated “RGV-RGC-1017-4=RGV-RGC-1018-1=RGV-RGC-1040-1”,
said point being on the west line of a called 127.71 acre tract, recorded in Document No.
2001-217848, Official Records of Starr County (O.R.S.C.), Texas, conveyed to Felix Luera
Ranch, LTD., said point having a coordinate of N=16719064.270, E=776281.511, said
point also being the southernmost corner of the herein described proposed acquisition tract,
said point also being S 36°31’26” E, a distance of 2084.63 feet from United States Corps
of Engineers Control Point No. S142;

THENCE: N 35°23’01” W, departing the west line of said Felix Luera Ranch, LTD 127.71
acre tract and along the north line of said Felix Luera Ranch, LTD. 12.5 acre tract, the
known and unknown heirs of Higinio Rodriguez 16.67 acre tract and the Argus Resources,
Inc., et al tract and the south line of said known and unknown heirs of Higinio Rodriguez
49.73 acre tract, a distance of 283.75 feet to a set 5/8” rebar with a “B&F Engineering,
Inc.” aluminum cap stamped “RGV-RGC-1017-3=RGV-RGC-1040-2” for the northwest
corner of the herein described proposed acquisition tract;

THENCE: S 68°25’38” E, departing the north line of said Felix Luera Ranch, LTD. 12.5
acre tract, the known and unknown heirs of Higinio Rodriguez 16.67 acre tract and the
 Case 7:20-cv-00403 Document 1-1 Filed on 12/10/20 in TXSD Page 7 of 17




                                SCHEDULE C (Cont.)

Argus Resources, Inc., et al tract and the south line of said known and unknown heirs of
Higinio Rodriguez 49.73 acre tract, a distance of 339.89 feet to a set 5/8” rebar with a
“B&F Engineering, Inc.” aluminum cap stamped “RGV-RGC-1018-2=RGV-RGC-1040-
3” for the northeast corner of the herein described proposed acquisition tract, said point
being on the east line of said known and unknown heirs of Higinio Rodriguez 49.73 acre
tract and the west line of said Felix Luera Ranch, LTD 127.71 acre tract;

THENCE: S 54°58’33” W, along the east line of said known and unknown heirs of Higinio
Rodriguez 49.73 acre tract and the west line of said Felix Luera Ranch, LTD 127.71 acre
tract, a distance of 185.34 feet to the POINT OF BEGINNING and containing 0.604 acre
tract (26,294 square feet) of land, more or less.
Case 7:20-cv-00403 Document 1-1 Filed on 12/10/20 in TXSD Page 8 of 17




  SCHEDULE
      D
Case 7:20-cv-00403 Document 1-1 Filed on 12/10/20 in TXSD Page 9 of 17




                            SCHEDULE D

                             MAP or PLAT

                      LAND TO BE CONDEMNED
Case 7:20-cv-00403 Document 1-1 Filed on 12/10/20 in TXSD Page 10 of 17



                               SCHEDULE D (Cont.)




Tract: RGV-RGC-1040
Owner: Argus Resources, Inc., et al.
Acreage: 0.604
Case 7:20-cv-00403 Document 1-1 Filed on 12/10/20 in TXSD Page 11 of 17




    SCHEDULE
        E
Case 7:20-cv-00403 Document 1-1 Filed on 12/10/20 in TXSD Page 12 of 17



                                       SCHEDULE E

                                     ESTATE TAKEN

                                     Starr County, Texas

Tract: RGV-RGC-1040
Owner: Argus Resources, Inc., et al.
Acres: 0.604

       The estate taken is fee simple, subject to existing easements for public roads and
highways, public utilities, railroads, and pipelines; and subject to all interests in minerals
and appurtenant rights for exploration, development, production and removal of said
minerals;
        Excepting and excluding all interests in water rights and water distribution and
drainage systems, if any, provided that any surface rights arising from such water rights
or systems are subordinated to the United States’ construction, operation, and
maintenance of the border barrier.
Case 7:20-cv-00403 Document 1-1 Filed on 12/10/20 in TXSD Page 13 of 17




    SCHEDULE
        F
Case 7:20-cv-00403 Document 1-1 Filed on 12/10/20 in TXSD Page 14 of 17




                                       SCHEDULE F

                        ESTIMATE OF JUST COMPENSATION



   The sum estimated as just compensation for the land being taken is ONE THOUSAND

NINE HUNDRED SIXTY-THREE DOLLARS AND NO/100 ($1,963.00), to be deposited

,herewith in the Registry of the Court for the use and benefit of the persons entitled thereto.
Case 7:20-cv-00403 Document 1-1 Filed on 12/10/20 in TXSD Page 15 of 17




     SCHEDULE
        G
Case 7:20-cv-00403 Document 1-1 Filed on 12/10/20 in TXSD Page 16 of 17




                                     SCHEDULE G

                                INTERESTED PARTIES

The following table identifies all persons who have or claim an interest in the property
condemned and whose names are now known, indicating the nature of each person’s
property interest(s) as indicated by references in the public records and any other
information available to the United States. See Fed. R. Civ. P. 71.1(c).

 Interested Party                             Reference
 Argus Resources, Inc.                        RGV-RGC-1040
 c/o Charles E. Grehn, President              Quit Claim Deed, Document #1999-
                                              202462; Recorded April 7, 1999, Deed
 Houston, Texas 77042                         Records of Starr County
 The Unknown Heirs of Higinio                 RGV-RGC-1040
 Rodriguez                                    Warranty Deed, Document #1941-17206;
 Address Unknown                              Recorded November 13, 1941, Deed
                                              Records of Starr County
 Esperanza Rodriguez                          RGV-RGC-1040
                                              Presumptive heir of Higinio Rodriguez,
 Victoria, Texas 77902                        relating back to the interest conveyed in
                                              Warranty Deed, Document #1941-17206;
                                              Recorded November 13, 1941, Deed
                                              Records of Starr County
 Zulema Rodriguez                             RGV-RGC-1040
 Address Unknown                              Presumptive heir of Higinio Rodriguez,
                                              relating back to the interest conveyed in
                                              Warranty Deed, Document #1941-17206;
                                              Recorded November 13, 1941, Deed
                                              Records of Starr County
 Higinio G. Rodriguez, Jr.                    RGV-RGC-1040
 Address Unknown                              Presumptive heir of Higinio Rodriguez,
                                              relating back to the interest conveyed in
                                              Warranty Deed, Document #1941-17206;
                                              Recorded November 13, 1941, Deed
                                              Records of Starr County
 Efrain Rodriguez                             RGV-RGC-1040
 Address Unknown                              Presumptive heir of Higinio Rodriguez,
                                              relating back to the interest conveyed in
                                              Warranty Deed, Document #1941-17206;
                                              Recorded November 13, 1941, Deed
                                              Records of Starr County
 Juan Manuel Rodriguez                        RGV-RGC-1040
 Address Unknown                              Presumptive heir of Higinio Rodriguez,
                                              relating back to the interest conveyed in
Case 7:20-cv-00403 Document 1-1 Filed on 12/10/20 in TXSD Page 17 of 17




                                     Warranty Deed, Document #1941-17206;
                                     Recorded November 13, 1941, Deed
                                     Records of Starr County
Israel Rodriguez, Jr.                RGV-RGC-1040
Address Unknown                      Presumptive heir of Higinio Rodriguez,
                                     relating back to the interest conveyed in
                                     Warranty Deed, Document #1941-17206;
                                     Recorded November 13, 1941, Deed
                                     Records of Starr County
Balbina Rodriguez Prado              RGV-RGC-1040
                                     Deed of Gift, Document #2013-314754;
Roma, Texas 78584                    Recorded November 22, 2013, Deed
                                     Records of Starr County
The Unknown Heirs of Geronimo        RGV-RGC-1040
Hinojosa                             Final Decree of Partition;
Address Unknown                      District Court of Starr County, Texas;
                                     Cause No. 1674 Recorded on 16 February
                                     1934 Vol. 75, Pg. 212 Starr County,
                                     Texas, Official Deed Records
Ameida Salinas                       RGV-RGC-1040
Starr County, Texas, Tax Assessor-   Starr County Tax Assessor-Collector
Collector                            Former Parcel ID 27324
100 N FM 3167, Rm 201
Rio Grande City, Texas 78582
